Matter of Rothman (2015 NY Slip Op 07669)





Matter of Rothman


2015 NY Slip Op 07669


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
CHERYL E. CHAMBERS, JJ.


2000-08962	ON

[*1]In the Matter of Gary J. Rothman, a disbarred attorney. 


(Attorney Registration No. 1378447)
 
Motion by Gary J. Rothman for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Rothman was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 21, 1973.
Mr. Rothman was disbarred in 1984 based upon a felony conviction. After his conviction was reversed, he pleaded guilty to conspiracy in the fifth degree, a class A misdemeanor, and was suspended from the practice of law for a period of five years, nunc pro tunc, to 1984, by opinion dated August 29, 1988, under Appellate Division Docket No. 1991-02260 (see Matter of Rothman, 140 AD2d 24). By decision and order on motion of this Court dated June 27, 1991, Mr. Rothman was reinstated to the Bar.
Subsequently, Mr. Rothman advised the Court that on May 12, 2000, he pleaded guilty in Supreme Court, New York County, to conspiracy in the fifth degree, a class A misdemeanor, in violation of Penal Law § 105.05(1), on charges unrelated to his prior conviction. He was sentenced to a conditional discharge and a $1,000 fine, with the understanding that he resign from the Bar. By opinion and order of this Court dated January 16, 2001, Mr. Rothman was disbarred upon his resignation, under Appellate Division Docket No. 2000-08962 (see Matter of Rothman, 280 AD2d 88).

DECISION & ORDER
By decision and order on motion of this Court dated June 11, 2009, Mr. Rothman's first motion for reinstatement was denied. By decision and order on motion of this Court dated February 2, 2011, Mr. Rothman's second motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to be an attorney. By decision and order on motion of this Court dated June 1, 2012, Mr. Rothman's second motion for reinstatement was denied. By decision and order of this Court dated December 17, 2012, his motion, in effect, for leave to reargue the second motion for reinstatement, was denied. By decision and order on motion of this Court dated July 17, 2014, Mr. Rothman's third motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Gary J. Rothman is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Gary J. Rothman to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and CHAMBERS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court